Citation Nr: 1021658	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  05-37 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to December 8, 2009, for residuals of a bulging disc at 
L5-S1.  

2.  Entitlement to a disability rating in excess of 20 
percent beginning December 8, 2009, for residuals of a 
bulging disc at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to August 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In an August 2007 Board decision, the Veteran was denied an 
initial rating in excess of 10 percent for his low back 
disorder.  He subsequently appealed this determination to the 
U.S. Court of Appeals for Veterans Claims (Court), which 
issued a March 2009 memorandum decision vacating the Board's 
denial, and remanding this issue to the Board for further 
adjudication.  The Board then remanded this issue in July 
2009 to the RO for further development.  The required 
development has been completed and this case is appropriately 
back before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998). 

In a March 2010 rating decision, the Veteran was granted an 
increased rating, from 10 to 20 percent, effective December 
8, 2009, for his low back disorder.  The Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter 
remains in appellate status.  Additionally, because the 
awarded increased rating was not made effective from the date 
service connection was originally granted, the issue has been 
separated into two issues, to reflect the distinct periods of 
time involved.  


FINDINGS OF FACT

1.  Prior to December 8, 2009, the Veteran's residuals of a 
bulging disc at L5-S1 resulted in forward flexion of less 
than 60 degrees.  

2.  During the pendency of this appeal, the Veteran's 
residuals of a bulging disc at L5-S1 do not result in 
limitation of forward flexion of 30 degrees or less, 
favorable ankylosis of the thoracolumbar spine, or 
incapacitating episodes lasting four weeks or more over a 12 
month period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for 
residuals of a bulging disc at L5-S1 have been met for the 
period prior to December 8, 2009.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-43 (2009).  

2.  The criteria for an initial rating in excess of 20 
percent for residuals of a bulging disc at L5-S1 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VCAA notice requirements apply to all five 
elements of a service connection claim (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist him.  In March 
2004 and September 2009 letters, the Veteran was notified of 
the information and evidence needed to substantiate and 
complete the claim on appeal.  Additionally, the September 
2009 letter provided him with the general criteria for the 
assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete initial 
notice was issued prior to the October 2005 adverse 
determination on appeal; thus, no timing issue exists with 
regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board further observes that in Vazquez-Flores v. Peake, 
22 Vet App. 137 (2008), the Court held that more specific 
notice was necessary for an increased rating claim, to 
include providing the applicable rating criteria.  Because 
the claim for a higher initial rating for the Veteran's low 
back disability is a downstream issue from that of service 
connection, Vazquez notice was not required when the RO 
developed this claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Moreover, Vazquez-Flores was recently overruled in part, 
eliminating the requirement that such notice must include 
information about the diagnostic code under which a 
disability is rated, and notice about the impact of the 
disability on daily life.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  In any event, though not required, the 
Veteran was provided with the specific language of the 
diagnostic criteria in post-adjudicatory documents.  

The Board next finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded VA medical 
examination on several occasions, most recently in December 
2009.  The Board notes that the VA examination report 
contains sufficiently specific clinical findings and informed 
discussion of the pertinent history and clinical features of 
the disability on appeal and is adequate for purposes of this 
appeal.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence 
not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of his claim at this time is warranted.  

The Veteran seeks an increased rating for his low back 
disorder.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  When, however, the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2009).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran has been awarded an initial rating of 10 percent 
prior to December 8, 2009, and 20 percent thereafter, under 
Diagnostic Code 5243, for intervertebral disc syndrome, for 
his residuals of a bulging disc at L5-S1.  The criteria for 
evaluating disabilities of the spine are contained in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  The formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, the following ratings are assigned:  

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
42 (2009).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2009).  

In addition to the General Rating Formula for Diseases and 
Injuries of the Spine, spinal disorders may be evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that when intervertebral 
disc syndrome is productive of incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past twelve months, a 10 percent rating is 
assigned.  When incapacitating episodes have a total duration 
of at least two weeks but less than four weeks during the 
past twelve months, a 20 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least 
four weeks but less than six weeks during the past twelve 
months, a 40 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least six weeks during 
the past 12 months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever results in a higher evaluation for that 
segment.

A VA medical examination was initially afforded the Veteran 
in March 2004, prior to service separation.  He gave a 
history of low back pain of approximately one year's 
duration, with radiation into the lower extremities.  A 
November 2003 MRI had confirmed a disc bulge at L5-S1.  
Although his pain could range up to a 9/10, he stated he was 
able to function with medication.  He was, however, unable to 
lift heavy objects but did not miss time from work.  Physical 
examination of the thoracolumbar spine revealed no muscle 
spasm or tenderness.  Straight leg raising testing was 
positive bilaterally.  Range of motion testing indicated 70 
degrees of forward flexion, 30 degrees of extension, lateral 
flexion of 30 degrees bilaterally and rotation of 30 degrees 
bilaterally, with pain noted at the ends of all ranges of 
motion.  No additional limitation of motion was present due 
to such factors as fatigue, weakness, lack of endurance, or 
incoordination.  No signs of intervertebral disc syndrome 
were present, according to the examiner.  A March 2004 X-ray 
of the thoracolumbar spine indicated normal vertebral body 
heights and disc spacing.  No evidence was seen of fracture, 
dislocation, or lesions.  The paraspinal soft tissue was 
unremarkable.  

In his written contentions to VA, the Veteran has asserted 
his low back disorder results in a degree of disability in 
excess of that demonstrated by his 10 percent rating.  He 
contends his low back pain interferes with his daily life, 
interrupts his sleep, and limits his physical activity.  

In October 2006, the Veteran was afforded a MRI examination 
which indicated disc bulges at L4-5 and L5-S1, contributing 
to nerve impingement on the left L5, left S1, and possibly 
right L4 nerve roots.  An August 2007 MRI revealed moderate 
stenosis at L4-5 and significant broad-based disc protrusion 
causing severe narrowing of the left L5-S1 vertebrae and 
possible mass-effect involving the S2 nerve root.  

A VA neurological examination was afforded the Veteran in 
March 2007.  He reported constant back pain with radiation 
into his lower extremities.  Numbness was also reported in 
the lower extremities, especially on the left.  On physical 
evaluation the Veteran had no pain on palpation of the 
lumbosacral spine.  Straight leg raising was negative 
bilaterally.  Reflexes were brisk in both the upper and lower 
extremities, and muscle strength was 5/5.  The impression was 
of low back pain, herniated nucleus pulposus, and 
neuroforaminal stenosis of the lumbosacral spine.  

Pursuant to the Board's July 2009 remand order, another VA 
orthopedic examination was afforded the Veteran in October 
2009.  At that time, he experienced chronic low back pain, 
8/10 in intensity, with radiation into the lower extremities.  
He used medication for his pain.  Flare-ups occurred on a 
frequent basis, especially with activity, and could last from 
two hours to two days.  He denied using a back brace or an 
assistance device to aid mobility.  No prior surgery was 
reported, and he denied incapacitating episodes.  He was 
currently employed driving a school bus.  On physical 
examination the Veteran exhibited an antalgic gait, and 
appeared to be in pain.  Inspection of the spine was negative 
for scoliosis or kyphosis; however, the lumbar lordosis had 
been reduced by 50 percent.  The lumbar spine was very tender 
to palpation, and slight tenderness and spasms of the 
paraspinal muscles were observed.  Straight leg raising 
testing produced low back pain bilaterally.  Range of motion 
testing indicated forward flexion to 41 degrees, extension to 
30 degrees, lateral flexion to 20 degrees on the left and 38 
degrees on the right, and lateral rotation to 43 degrees on 
the left and 30 degrees on the right.  Pain was reported at 
the ends of all ranges of motion.  Strength of the 
lumbosacral spine was reduced by 30 percent.  Repetitive 
motion reduced the Veteran's low back strength further, but 
did not result in additional limitation of motion.  Deep 
tendon reflexes were 3-4/5 and equal bilaterally.  Disc 
bulging of the thoracolumbar spine was confirmed, with 
radiculopathy of the lower extremities.  

Later in October 2009, the Veteran underwent a left L5-S1 
hemilaminectomy and diskectomy performed at a VA medical 
center.  His operation was without complications and he was 
released to his home to be followed on an outpatient basis.  

Most recently, the Veteran was afforded VA orthopedic 
examination in December 2009.  He was noted to have undergone 
a hemilaminectomy and diskectomy at L5-S1.  Since the 
surgery, he has continued to experience pain, weakness, and 
numbness of the lower extremities.  He denied low back pain 
at the time of examination.  Flare-ups were reported on a 
daily basis, however, and were treated by rest and pain 
medication.  He was able to walk unaided, but limped favoring 
his left side, and stated he could not walk more than 100 
yards without needing to rest.  He was able to perform most 
actions of daily living, but with pain.  He was not currently 
employed.  On physical examination, he walked with an 
antalgic gait, and moved slowly.  Tenderness was not present 
over the lumbar musculature, but lumbar lordosis was slightly 
reduced.  Range of motion testing indicated forward flexion 
to 49 degrees, extension to 35 degrees, lateral flexion to 37 
degrees on the left and 35 degrees on the right, and lateral 
rotation to 44 degrees on the left and 45 degrees on the 
right.  Pain was reported with motion.  Strength of the low 
back was decreased by approximately 30 percent, and decreased 
further with repetitive motion; however, range of motion did 
not decrease with repetitive motion.  Sensation and reflexes 
were reduced in the left lower extremity.  No muscle atrophy 
in the lower extremities was noted.  The Veteran was status 
low back surgery at L5-S1, with radiculopathy in the lower 
extremities.  

The Veteran has also received VA outpatient treatment during 
the pendency of this appeal.  He has consistently reported 
low back pain and stiffness, with radiation of his pain into 
the lower extremities.  Epidural injections afforded him in 
2008 and 2009 offered him limited, short-term relief of pain.  
A November 2008 neurological consultation noted his 
complaints of pain radiating into the left leg.  On physical 
evaluation he was in no acute distress, with "good" range 
of motion of the back.  A September 2009 MRI confirmed disc 
protrusion and disc osteophytes causing narrowing at L5-S1, 
as well as stenosis at L4-5 and L5-S1.  In January 2010 he 
was seen for a general medical evaluation, at which time he 
walked with a nonantalgic gait, and displayed no gross 
abnormalities of the lumbosacral spine.  Some tenderness was 
present, however, over the musculature of the low back, and 
some limitation of motion was noted.  Strength was 5/5 in all 
muscle groups.  

Considering first the period prior to December 8, 2009, for 
which the Veteran has been awarded a 10 percent rating, the 
Board finds the evidence in relative equipoise, such as to 
warrant an increased initial rating to 20 percent.  See 
38 C.F.R. §§ 4.3, 4.7 (2009).  Specifically, the Board notes 
that while he exhibited forward flexion to 70 degrees on 
initial VA examination in March 2004, on VA examination in 
October 2009, the Veteran's forward flexion of the 
thoracolumbar spine was limited to 41 degrees, which would 
warrant a 20 percent rating under the general criteria for 
spinal disorders.  Additionally, the Veteran has consistently 
reported chronic low back pain and limitation of motion since 
his August 2004 separation from military service.  Therefore, 
affording the Veteran the benefit of the doubt, the Board 
concludes an initial rating of 20 percent is warranted for 
the Veteran's low back disorder prior to December 8, 2009.  

This grant provides the Veteran a 20 percent initial rating 
from service separation to the present; the Board must now 
consider the propriety of a grant in excess of 20 percent for 
the pendency of the appeal.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
an initial rating in excess of 20 percent.  While the Veteran 
has been afforded several VA medical examinations during the 
pendency of this appeal, none of these reports reflect either 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis, as would warrant a rating of 40 
percent.  Additionally, while the Veteran has some loss of 
strength due to such factors as pain, pain on use, 
fatiguability, and incoordination with repetitive motion, 
these do not result in additional limitation of motion, as 
would support a higher rating.  See DeLuca, 8 Vet. App. at 
202.  

Consideration of the Veteran's disability under the criteria 
for intervertebral disc syndrome also would not result in a 
higher rating, as he does not experience flare-ups or 
incapacitating episodes which require 4 weeks or more of bed 
rest prescribed by a physician within a 12 month period.  
Additionally, as the Veteran has remained at this level of 
impairment for the entire pendency of the appeal, a staged 
rating is not warranted at the present time.  See Fenderson, 
12 Vet. App. at 119.  

In reviewing the Veteran's claim, the Board is also aware 
that separate ratings may be awarded for distinct 
symptomatology or manifestations of the service-connected 
disability at issue.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition).  In the present case, the Veteran has 
muscle weakness and other neurological impairment of the 
lower extremities resulting from his service-connected disc 
bulging of the low back.  As he has already been granted 
separate compensable ratings for these disabilities, and 
these issues are not currently before the Board, separate 
ratings need not be considered by the Board at present.  
Regarding the Veteran's surgical scar of the low back 
following his October 2009 surgery, his scar was well-healed 
and asymptomatic on December 2009 VA examination.  Based on 
these findings, a separate 10 percent rating is not warranted 
at present under the criteria for skin disabilities.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7800-05 (2009).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  See 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for 
an increased rating includes consideration of whether a total 
disability rating by reason of individual unemployability is 
warranted under the provisions of 38 C.F.R. § 4.16).  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
observes that although the Veteran has stated he has 
difficulty maintaining employment secondary to his low back 
pain, he has been employed for the majority of the time 
during the pendency of this appeal.  Additionally, he has not 
required extensive or frequent hospitalization for this 
disability.  No examiner has stated the Veteran's low back 
disability alone is the cause of any marked or total 
interference with employment.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations 
of the service-connected disability.  See 38 U.S.C.A. § 1155 
(Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.  

In conclusion, an initial rating of 20 percent and no higher 
is granted for the period prior to December 8, 2009 for the 
Veteran's residuals of a bulging disc at L5-S1, and a rating 
in excess thereof is denied for the entirety of the appeals 
period.  As a preponderance of the evidence is against the 
award of an initial rating in excess of that already awarded, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An initial rating of 20 percent and no higher prior to 
December 8, 2009, for residuals of a bulging disc at L5-S1 is 
granted.  

An initial rating in excess of 20 percent at any time during 
the pendency of the appeal for residuals of a bulging disc at 
L5-S1 is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


